DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated 01/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 objected to because of the following informalities: the phrase: “an inflow opening for the entry of the cooking into the extractor fan apparatus” is interpreted as if reciting: an inflow opening for the entry of the cooking vapors into the extractor fan apparatus. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mckechnie (US 2016/0296870 A1).

    PNG
    media_image1.png
    309
    1244
    media_image1.png
    Greyscale

Regarding Claim 12, Mckechnie discloses a filter (10) for an extractor fan apparatus, the filter comprising: a filter structure (12) comprising a reversibly deformable configuration (see e.g. Figs. 7a and 7b) and a flexible filter frame (see paragraph 0055: “…a structurally reinforced filter media block 12 according to any of the foregoing embodiments could be installed to a removable filter cartridge 30 as described above and illustrated in FIG. 8.”), wherein said filter structure is configured as one of an odor filter, a grease filter and a moisture filter (see the Abstract: “the filter is configured as a recirculating filter to remove odor-causing contaminants, among other contaminants, from cooking fumes before the air from those fumes is recirculated into the kitchen or other ambient environment.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 11, 13-15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch (WO 2017/029134 A1) in view of Buonomo (WO 2017/089925 A1).

    PNG
    media_image2.png
    341
    1076
    media_image2.png
    Greyscale

Regarding Claim 1, Flesch discloses an extractor fan apparatus (11) for extracting cooking vapors downwards, the extractor fan apparatus comprising: at least one fan (110) for aspirating the cooking vapors; an inflow opening (104) for the entry of the cooking vapors into the extractor fan apparatus; and a filter replacement space (15) which extends between the inflow opening and the at least one filter seat (see where Filter 120 is seated; e.g. filter holder 121), the filter replacement space being configured in such a way that the at least one filter (120) is reversibly removable from the filter seat through the inflow opening.
However, Flesch does not disclose a filter seat which is arranged downstream of the at least one fan and on which at least one filter for filtering the cooking vapors can be arranged.
Nonetheless, Buonomo teaches an extractor fan apparatus for extracting cooking vapors downwards, the extractor fan apparatus comprising: a filter seat (8a) which is arranged downstream of at least one fan (5) and on which at least one filter (6b) for filtering the cooking vapors can be arranged.

    PNG
    media_image3.png
    390
    963
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    611
    2162
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Flesch to further comprise a filter seat which is arranged downstream of the at least one fan and on which at least one filter for filtering the cooking vapors can be arranged as taught and/or suggested by Buonomo, since such a modification would simply relocate Flesch’s filter, and by extension its filter seat, to an alternate location (i.e., downstream of the fan) and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C). In the alternative, since Buonomo teaches providing two removable filters, a grease filter located upstream of the fan and an odor filter located downstream of the fan such a modification would provide the benefit of filtering the exhaust stream both upstream and 
Regarding Claim 4, Flesch in view of Buonomo discloses wherein a transport channel is arranged in the filter replacement space (see Flesch, 15), through which transport channel the at least one filter can be moved (a filter can be moved through the filter replacement space/transport channel), and which transport channel extends outside the at least one fan (see Flesch, fan 110), between a negative pressure channel section which is arranged upstream of the at least one fan (inherent, Flesch’s fan will produce a negative pressure channel section upstream of the fan) and the filter seat (as taught by Buonomo: the filter seat 8a located downstream of the fan).
Regarding Claims 5 and 18, Flesch in view of Buonomo further teaches wherein a closure flap (as taught by Buonomo, closure flap 9) for reversible closure with respect to a throughflow with the cooking vapors is arranged in the filter replacement space (as disclosed by Flesch, filter replacement space 15); wherein the closure flap is configured to separate a section of the filter replacement space which is connected to a negative pressure channel section from a section of the filter replacement space which is connected to a positive pressure channel section (as disclosed by the combination of Flesch in view of Buonomo).
Regarding Claim 11, Buonomo further teaches comprising a drive device for the at least partially automated displacement of the at least one filter in the filter replacement space (see Buomono, Pg. 9, Lines 12-14: “In an alternative embodiment, the mechanical or magnetic aids 
Regarding Claims 13-15, Flesch in view of Buonomo further discloses a hob system comprising at least one hob (see Flesch, 10) for heating food to be cooked; wherein the inflow opening (see Flesch, 104) is surrounded completely by a hot plate (see Flesch, 102/103) of the hob in a plan view; wherein the hob system is configured as a combination device (see Flesch, 1).
Claims 2, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch in view of Buonomo as applied to the parent claim above, and further in view of Mckechnie.
Regarding Claim 2, Flesch in view of Buonomo discloses the limitations of the parent claim but does not disclose wherein a guide device for the guided displacement of the at least one filter is arranged in the filter replacement space.
Nonetheless, with reference to Fig. 9, Mckechnie teaches a guide device (21) for the guided displacement of at least one filter (30) is arranged in a filter replacement space (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Flesch in view of Buonomo wherein a guide device for the guided displacement of the at least one filter is arranged in the filter replacement space as taught and/or suggested by Mckechnie, since a guide device would help to ensure that said filter is properly installed within said filter seat when installing said filter therein.  
Regarding Claims 19 and 21, Flesch in view of Buonomo discloses the limitations of the parent claim and further disclose wherein the filter is configured as one of an odor filter, a Buonomo teaches a filter installed downstream of a fan which is an odor filter).
Flesch in view of Buonomo does not disclose wherein the at least one filter is reversibly deformable.
Nonetheless, Mckechnie teaches wherein at least one filter (12) is reversibly deformable (see Figs. 7a & 7b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Flesch in view of Buonomo wherein the at least one filter is reversibly deformable as taught and/or suggested by Mckechnie, since such a modification would allow said filter to bend or articulate in order to facilitate installation and removal of said filter within confined spaces or to facilitate installation and removal of said filter within ductwork comprising bends.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch in view of Buonomo as applied to the parent claim above, and further in view of Weisman (US 2012/0111197 A1).
Regarding Claim 3, Flesch in view of Buonomo discloses the limitations of the parent claim but does not disclose wherein the filter seat has at least one of a sealing means and a sealing face for the fluid-tight connection to the at least one filter.
Nonetheless, Weisman teaches wherein a filter seat (see 28) has at least one of a sealing means (44) and a sealing face (see 16) for the fluid-tight connection to the at least one filter (see paragraph 0039: “As shown in FIG. 4, a seal 44, such as a rubber or plastic gasket, is attached to the entire periphery of the filter 14 and/or to an entire periphery of the main body 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Flesch in view of Buonomo wherein the filter seat has at least one of a sealing means and a sealing face for the fluid-tight connection to the at least one filter as taught and/or suggested by Weisman, since such a modification would properly seal the filter against said seat in order to form an airtight seal between the filter and the filter seat thus preventing any exhaust vapors from bypassing said filter (see Weisman, paragraph 0006 and again paragraph 0039).  
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch in view of Buonomo as applied to claim 1 above, and further in view of Könneker (US 2019/0212016 A1).
Regarding Claims 6-8, Flesch in view of Buonomo discloses the limitations of the parent claim and further discloses wherein a closure flap (as taught by Buonomo, closure flap 9) for reversible closure with respect to a through flow with the cooking vapors is arranged in the filter replacement space (as disclosed by Flesch, filter replacement space 15).
Flesch in view of Buonomo does not disclose comprising a control unit for operating the at least one fan with a sensor device which is signal-connected to the control unit, the control unit being configured to interrupt the operation of the at least one fan on the basis of a signal of the sensor device; wherein the sensor device has a filter sensor for detecting an arrangement 
Nonetheless, Könneker teaches an extractor fan apparatus comprising a control unit (85) for operating the at least one fan (434) with a sensor device which is signal-connected to the control unit (85), the control unit being configured to interrupt the operation of the at least one fan on the basis of a signal of the sensor device; wherein the sensor device has a filter sensor for detecting an arrangement of the at least one filter on the filter seat (see at least paragraphs 0139 and 0250: “With the aid of the signal transducer 18 it can be detected by way of a suitable sensor element in the downdraft ventilator 4 whether or not the filter element 13 is correctly inserted in the downdraft ventilator 4. The respective sensor is preferably connected in a signal-transmitting manner to a control installation 85 for the downdraft ventilator 4.”; “By means of the sensors it is possible for the control system of the suction installation 42 to be configured in such a manner that an activation of the ventilator 43 is only possible when the closure element 6 and/or the filter element 13 are/is inserted in the correct position thereof in the cooking vapors entry installation 41. It can in particular be prevented on account thereof that foreign matter is unintentionally drawn into the ventilator 43.”); wherein the sensor device has a closure flap sensor (82) for detecting an arrangement of a closure flap (6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Flesch in view of Buonomo to further comprise a control unit for operating the at least one fan with a sensor device which is signal-connected to the control unit, the control unit being configured to interrupt the operation of the at least one .  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch in view of Buonomo as applied to claim 1 above, and further in view of Tanaka (US 8,639,149 A1).
Regarding Claims 9-10, Flesch in view of Buonomo discloses the limitations of the parent claim but does not disclose wherein the filter seat has a flow opening which can be covered by the at least one filter and through which the cooking vapors can flow, said flow opening having a main dimension which is greater than a main dimension of the inflow opening; wherein an opening area of the flow opening is greater than an inflow area of the inflow opening.
Nonetheless, Tanaka teaches an exhaust fan (4), an exhaust duct (5), and a filter (7). The exhaust duct is configured to discharge a gas in an apparatus body to the outside thereof by using an airflow generated by the rotation of the exhaust fan;  wherein a filter seat (5C3) has a flow opening which can be covered by the at least one filter (7) and through which the vapors can flow, said flow opening having a main dimension which is greater than a main dimension of an inflow opening (5C1); wherein an opening area of the flow opening (5C3) is greater than an inflow area of the inflow opening (5C1). Tanaka states at Col. 4, Lines 46-50: “In the present 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Flesch in view of Buonomo wherein the filter seat has a flow opening which can be covered by the at least one filter and through which the cooking vapors can flow, said flow opening having a main dimension which is greater than a main dimension of the inflow opening; wherein an opening area of the flow opening is greater than an inflow area of the inflow opening as taught and/or suggested by Tanaka, since an expanding flow duct area would slow the speed of the exhaust vapors flowing through said filter thereby increasing the filtering effect due to the increased interaction-time between the exhaust vapors and the filter and furthermore slowing the flow through the filter would also lower the pressure drop across said filter thereby minimizing the power consumption requirements of said fan.  
Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch in view of Buonomo and Tanaka.
Regarding Claims 16 and 22, Flesch in view of Buonomo and Tanaka discloses all of the claim limitations as is evident from the discussion of the references above. In the interest of brevity the same or equivalent claim limitations and the obviousness rationale for combining the references will not be repeated here. 
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesch in view of Buonomo and Tanaka as applied to claim 16 above, and further in view of Mckechnie.
Regarding Claim 17, Flesch in view of Buonomo and Tanaka discloses all of the limitations of the parent claim but does not disclose  wherein a guide device for the guided displacement of the at least one filter is arranged in the filter replacement space.
Nonetheless, with reference to Fig. 9, Mckechnie teaches a guide device (21) for the guided displacement of at least one filter (30) is arranged in a filter replacement space (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Flesch in view of Buonomo and Tanaka wherein a guide device for the guided displacement of the at least one filter is arranged in the filter replacement space as taught and/or suggested by Mckechnie, since a guide device would help to ensure that said filter is properly installed within said filter seat when installing said filter therein.
Regarding Claim 20, Flesch in view of Buonomo and Tanaka discloses all of the limitations of the parent claim but does not disclose wherein the at least one filter is reversibly deformable.
Nonetheless, Mckechnie teaches wherein at least one filter (12) is reversibly deformable (see Figs. 7a & 7b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Flesch in view of Buonomo and Tanaka wherein the at least one filter is reversibly deformable as taught and/or suggested by Mckechnie, since .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799